Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 25-38 are pending.  Claims 25-26, 28-32, 34-35 and 37-38 are under examination.  Claims 27, 33 and 36 are withdrawn.  Claims 1-24 are canceled.  This is the first office action on the merits.

Election/Restrictions
Applicant's election of the invention of the species of DNA oligo, RNase and UNG without traverse in the reply filed on 01/19/2021 is acknowledged.  
Thus, the species requirement is hereby made FINAL.
Claims 27, 33 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Interpretations
During prosecution, claims receive their broadest reasonable interpretation in light of the specification.  MPEP § 2111; see In re Zletz, 893 F.2d 319, 322 (Fed. Cir. 1989) (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).
A. Polymer
	As to “polymer,” the Specification broadly defines this term as “any polymer
suitable for facilitating the cleavage of the target nucleic acid [which] include, but are not limited to, nucleic acids (e.g., DNA and/or RNA of any length), proteins, and any modified variants thereof” (pg. 8) (emphasis added).  In other words, the “polymer” encompasses anything that is capable of binding nucleic acids and “facilitating” cleavage.  This is a very large genus, yet the Specification only demonstrates a single species: rRNA target using DNA probes.
	In sum, the claims remain so broad that they encompass much prior art, and do not accurately represent the actual invention (Specification only discloses rRNA depletion using a specific gapped technique).  Thus, Applicants are encouraged to amend the claims to more-accurately recite their invention (polymer cocktail comprising three or more polymers configured to collectively hybridize to less than 80% of the undesired rRNA, wherein each of the polymers specifically hybridizes to distinct regions of the undesired rRNA to generate hybridized regions of the rRNA that are separated by a gap and an RNase).

Claim Objection
	Claim 34 is objected to because it is labeled claim 2.  Appropriate correction is required.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 25-26, 28-32, 34-35 and 37-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, the claims are directed to natural products (polymers, nuclease, enzyme/UDG, buffer e.g. water, and reagents e.g. water) combined into a kit, which is ineligible under Section 101.  Every component of the kit is found in nature in the same organisms.  See Wikipedia, Ribonuclease H, available at https://en.wikipedia.org/wiki/Ribonuclease_H, accessed 03/04/2021; See Wikipedia, Uracil-DNA glycosylase, available at https://en.wikipedia.org/wiki/Uracil-DNA_glycosylase, accessed 03/04/2021.  Combining natural product into a kit fails to add significantly more to the natural products themselves such that they are markedly different from natural products.  I other words, “polymers” (e.g. nucleic acids) are found in nature with RNases and UDG in the same organisms.  Thus, the claimed kit is ineligible under Section 101 because the claims amount to combining natural products with no difference in their functions or structures.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 25-26, 28-32, 34-35 and 37-38 are rejected under 35 U.S.C. § 102(b) as being anticipated by RASHTCHIAN (US 2010/0297709).
As to claims 25-26, 28-32, 34-35 and 37-38, RASHTCHIAN teaches kits with oligodT/dU primers (paras. 0013 & 0033-37), RNase H (paras. 0010-11, 0014, 0023-24 & 0036), UDN/UNG (paras. 0010, 0027-0031 & 0036), and buffers and reagents (para. 0008, for example).

Claims 25-26, 28-32, 34-35 and 37-38 are rejected under 35 U.S.C. § 102(b) as being anticipated by CHEUNG (US 2012/0045747).
As to claims 25-26, 28-32, 34-35 and 37-38, CHEUNG teaches kits with oligodT/dU primers (Claims 1-14), RNase H (id.), UDN/UNG (id.), and buffers and reagents (id.).

Claims 25-26, 28-30, 34-35 and 37-38 are rejected under 35 U.S.C. § 102(b) as being anticipated by SINICROPI (US 2011/0111409, published 05/12/2011).
	As to claims 25-26, 28-30, 34-35 and 37-38, SINICROPI teaches a method of depleting a target nucleic acid in a sample, the method comprising obtaining a total RNA sample, contacting the sample with two or more DNA oligonucleotides that specifically hybridize to distinct regions of a 18S target ribosomal ribonucleic acid (rRNA) or a 28S target rRNA in the sample to generate hybridized regions of the target rRNA with gaps; and cleaving the hybridized regions to deplete the target rRNA in the 
Instant SEQ ID NO: 6/SINICROPI SEQ ID NO: 8

    PNG
    media_image1.png
    107
    312
    media_image1.png
    Greyscale

This demonstrates that the instant claims are directed to the same targets using the same techniques.
	SINICROPI further teaches that 
In another embodiment of the invention, the DNA probe may be complementary to all or part of a target RNA sequence and therefore, there may be more than one DNA probe that specifically hybridizes to the RNA. For example, there may be at least 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 DNA probes that specifically hybridize to an RNA. . . . In an embodiment of the invention, a multiplicity of DNA probes specifically binds to substantially the entire full length sequence of the target RNA. In yet another embodiment, a multiplicity of DNA probes specifically binds to the entire full length sequence of the target RNA. The DNA probes may be complementary to sequences that overlap one another, or may be complementary to non-overlapping sequences

(para. 0032) (emphases added).  A skilled artisan would have recognized that “more than one DNA probe that specifically hybridizes to the RNA” and “binds to substantially the entire full length sequence of the target RNA” such that they are “complementary to non-overlapping sequences” includes either (a) multiple probes that are adjacent (no gaps) or (b) multiple probes not adjacent (gaps).  Such a limited number of options clearly indicates that SINICROPI teaches multiple, non-overlapping, gapped probes.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-32 are rejected under 35 U.S.C. § 103(a) as being unpatentable over SINICROPI, in view of Kleiboeker (Quantitative assessment of the effect of uracil-DNA glycosylase on amplicon DNA degradation and RNA amplification in reverse transcription-PCR, Virol J. 2005; 2: 29. Published online 2005 Apr 11).
It would have been prima facie obvious to one having ordinary skill at the time of the invention to apply familiar UNG/UDG digestion step after cleavage in order to prevent unwanted carryover nucleic acids for downstream nucleic acid acids with a reasonable expectation of success.
SINICROPI teaches the rRNA depletion technique of claims 1-4, 6-13, 17 and 21 as explained above.  Although SINICROPI does not explicitly teach to treat the cleaved/depleted rRNA with UDG/UNG, yet Kleiboeker demonstrates that a skilled artisan would have been motivated to apply very familiar UDG/UNG to nucleic acid samples to prevent unwanted carryover nucleic acids in downstream assays such as RT-PCR (Abstract and pgs. 1-2 & 6-7).  
Thus, it would have been prima facie obvious to one having ordinary skill at the time of the invention to apply the familiar UNG/UDG treatment step as exemplified in See KSR Int'l v. Teleflex Inc., 550 U.S. 398, 416 (2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”). 	

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 25-26, 28-32, 34-35 and 37-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-22 of U.S. Patent No. 9,428,794, in view of view of Stratagene (Gene Characterization Kits; 1988) and Weiner et al. (Kits and their unique role in molecular biology: a brief retrospective, BioTechniques 44:701-704 (25th Anniversary Issue, April 2008)).  
The instant claims are prima facie obvious over the conflicting claims because the conflicting claims teach all but kits; yet combining the components of the method of the conflicting claims into kits is obvious.  Specifically, the conflicting claims teach the same elected assay of using RNA target and DNA probes wherein the probes are separated by gaps, plus specific DNA probes of specific SEQ ID NOS.  Thus, the conflicting claims clearly teach the components of the instant claimed kit.  Although the conflicting claims do not teach a kit, yet both Stratagene and Weiner teach that combining the components of the compositions used in the methods of the conflicting claims into kits allows one to take advantage of well-known, conventional kits that provide convenience to end-users.  In fact, Weiner teaches that kits were well-known, conventional formats that provide convenience to end-users:
Walk into any molecular biology laboratory and you will likely see shelves, refrigerators, and freezers filled not only with stand-alone reagents and 
[ . . . ]
Whenever a new procedure becomes important or popular, molecular biology manufacturers are generally quick to respond, sensing the market and researchers’ desire for a way to use the tool easily. Kits that speed up research or make lab life easier are also in high demand: RNAi, quantitative PCR, fast PCR, long-range PCR, genotyping, etc. Kits are now integral parts of much biological instrumentation (consider, for example, how many PCR and sequencing instrument companies now also sell associated reagents). Kits are now fully ingrained into the molecular biology lexicon. As science moves faster and becomes more complex, as mentors have less time to train staff and students, as time-pressed teaching labs need experiments to work consistently and repeatedly, kits play an essential role in the molecular biology laboratory and in learning.
[ . . . ]
. . . All in all, kits appear to have provided a selective advantage to the molecular biology field. And this they will continue to do

(emphasis added; pg. 701, col. 1; pg. 703, cols. 2-3; pg. 704, col. 1).  
Stratagene catalog also provides a supportive teaching that highlights a motivation to combine reagents into kit format:
Each kit provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  Thus one need not purchase gram quantities of 10 different reagents, each of which is needed in only microgram amounts, when beginning a series of experiments.  When one considers all of the unused chemicals that typically accumulate in weighing rooms, desiccators, and freezers, one quickly realizes that it is actually far more expensive for a small number of users to prepare most buffer solutions from the basic reagents.  Stratagene provides only the quantities you will actually need, premixed and tested.  In actuality, the kit format saves money and resources for everyone by dramatically reducing waste. 2) The other service provided in a kit is quality control 

(pg. 39).
Thus, a skilled artisan would have been motivated to combine the claimed components into convenient kits.

Prior Art
	The following prior art teaches similar probe/oligo-based digestion of unwanted RNA or DNA before downstream analysis: WANG (US 2008/0102454); CHRISTIANS (US 2007/0009939); Morlan et al. (Selective Depletion of rRNA Enables Whole Transcriptome Profiling of Archival Fixed Tissue, PLoS One. 2012;7(8):e42882. Epub 2012 Aug 10); and Uyeno et al. (Sequence-Specific Cleavage of Small-Subunit (SSU) rRNA with Oligonucleotides and RNase H: a Rapid and Simple Approach to SSU rRNA-Based Quantitative Detection of Microorganisms, Appl Environ Microbiol. 2004 Jun;70(6):3650-63).
	The Following art is relevant to kits with the claimed subject matter: US 20110224105; US 20140303000; US 20140004569; US 20070031857; US 20150299695; US 20150087027; Dobosy et al., "RNase H-dependent PCR (rhPCR): improved specificity and single nucleotide polymorphism detection using blocked cleavable primers". BMC Biotechnology. 11: 80. doi:10.1186/1472-6750-11-80.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AARON A PRIEST/Primary Examiner, Art Unit 1637